COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-265-CV
   
  
CORNELIUS 
HUDSON                                                            APPELLANT
 
V.
 
CANYON 
CREEK FINANCE COMPANY                                      APPELLEE
 
 
----------
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
May 14, 2004, we notified appellant that his brief had not been filed as 
required by rule 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated 
we would dismiss the appeal for want of prosecution unless appellant or any 
party desiring to continue this appeal filed with the court within ten days a 
response showing grounds for continuing the appeal.  We have not received 
any response.
        Because 
appellant’s brief has not been filed and appellant has not reasonably 
explained his failure to file a brief, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b), 43.2(f).
   
    
                                                                  PER 
CURIAM
   
   
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
July 29, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.